Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35, 45, 47, 55, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowers (US 20080272140) further in view of Dunn (US 20160083182) and Livingston (US 20140208499).
Claim 35:  Mowers discloses a cassette 220 for the collection and storage of waste, the cassette 220 comprising: a plastic tubing (length of film), said plastic tubing (length of film) defining an interior volume for the collection and storage of waste, the plastic tubing (length of film) having a first end and a second end; a cassette body comprising an inner perimeter, said inner perimeter defines an opening area sized to receive waste, the cassette body having a lower surface portion, said cassette body defines a hollow volume for the storage of said plastic tubing (length of film), wherein said plastic tubing (length of film) is within said hollow volume; a second undulating surface 244 (guide feature) defined by a wall having an undulated shape extending circumferentially about a full revolution of the opening area in said lower surface portion, the undulated shape defining an alternating sequence of peaks and valleys along the full revolution of the opening area, the peaks sloped toward the inner perimeter; wherein the peaks have a widthwise dimension taken along a circumference of the cassette 220, wherein the widthwise dimension about the inner perimeter of the cassette body is smaller than about an outer perimeter of the cassette body, wherein the peaks have a heightwise dimension about the inner perimeter smaller than about the outer perimeter of the cassette body, and wherein a widthwise and heightwise variance in the peaks and the valleys approach each other up to the inner perimeter (see annotated fig. 5 & 6 below).
Mowers does not disclose said plastic tubing (length of film) being in a pleated or folded configuration within said hollow volume or said cassette body having an opening on an upper portion of said cassette body to permit dispensation of said length of film out of said hollow volume and downward through said opening area..
Dunn teaches a cassette 10 having pleated packed tubing 52 in a pleated configuration within a U-shaped annular body 20 of the cassette 10 (see fig. 6 and P. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plastic tubing (length of film) of Mowers in a pleated configuration within said hollow volume, as taught by Dunn, in order to more compactly and efficiently store the plastic tubing (length of film) such that a larger amount can be supplied within the hollow volume.
Livingston teaches a cartridge 60 having a housing 160 with an interior 162 defining an annular reservoir holding an accordion-like accumulation 172 of bagging material, and a lower inboard annular opening 164 [shown as 163] to permit dispensation of a length of bagging material out of the annular reservoir (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the upper portion of the cassette body [opposite from annotated lower surface portion] of the combination to have a lower inboard annular opening 164 [shown as 163], as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle.  The combination results in a lower inboard annular opening 164 [shown as 163] on an upper portion of said cassette body which is capable of permitting dispensation of a plastic tubing (length of film) out of said hollow volume and downward through said opening area.

    PNG
    media_image1.png
    364
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    489
    media_image2.png
    Greyscale

Claim 45:  The combination discloses said second undulating surface 244 (guide feature) reducing said hollow volume (see annotated fig. 6 above).
Claim 47:  Mowers is silent as to the material of the wall and does not explicitly disclose that the wall of the cassette 220 is rigid (see annotated fig. 6 above).
Dunn teaches a cassette 10 for dispensing pleated packed tubing 52, wherein the cassette 10 is made of a rigid plastic material (see P. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cassette 220 of Mowers out of a rigid plastic material, as taught by Dunn, in order protect the plastic tubing (length of film) from damage while stored within the cassette 220.
Claim 55:  The combination discloses the undulated shape of the second undulating surface 244 (guide feature) being free of plateaued surfaces (see fig. 5).
Claim 62:  The combination discloses the second undulating surface 244 (guide feature) being a cassette orienting feature capable of preventing an improper upside down orientation of the cassette 220 within some cassette receiving portion of some waste disposal device, the lower surface portion of the cassette body defines a first end of the cassette 220, the cassette 220 having a second end opposite the first end, the second end having a shape distinct from that of the lower surface portion having the second undulating surface 244 (guide feature) (see annotated fig. 6 above and fig. 5).

Allowable Subject Matter
Claims 63-67 are allowed.
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Mowers does not teach "a guide feature defined by a wall having an undulated shape extending circumferentially about a full revolution of the opening area in said lower surface portion, the undulated shape defining an alternating sequence of peaks and valleys . . . wherein a widthwise and heightwise variance in the peaks and the valleys approach each other up to the inner perimeter” and that the Office attempts to cure Mower’s deficiencies by interpreting Mowers cassette 20 in an upside down manner, the Examiner replies that this is a frame of reference argument.  Flipping a prior art reference on its end does not result in a new invention.
In response to applicant’s argument that Livingston’s FIG. 4 teaches a cartridge 60 having a lower inboard annular opening 164 [shown as 163] to permit dispensation of a length of bagging material out of the annular reservoir such that both Livingston and the Office’s interpretation of Mowers teach cassettes with openings in their lower ends and the proposed modification is nonsensical, the Examiner replies that the lower inboard annular opening 164 is applied to Mowers, and when viewed in the upside down frame of reference results in a lower inboard annular opening 164 [shown as 163] on an upper portion, located opposite from the annotated lower surface portion, of the cassette body (see annotated fig. below).

    PNG
    media_image3.png
    329
    547
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    534
    media_image4.png
    Greyscale

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art to have modified the upper portion of the cassette body [opposite from annotated lower surface portion] of the combination to have a lower inboard annular opening 164 [shown as 163], as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle.  When viewed in the use frame of reference, unflipped figure 6, this permits the plastic tubing (length of film) to be dispensed and fall directly into an associated receptacle without having to go out the top and over a sidewall which may catch or damage the plastic tubing (length of film).  Examiner further notes that when dispensing a length of film there are two identified, predictable solutions.  One being dispensing through an opening located at a lower end of the length of film and the other being dispensing through an opening located at an upper end of the length of film.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have dispensed the plastic tubing (length of film) from an opening on an upper portion of the cassette body as it would have been obvious to try the second identified predictable solution with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736